Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The reply filed on September 24th, 2021 has been received and entered.
Claims 17-31 now remain pending and are allowed with examiner’s statement of reasons for allowance presented herein.
The Terminal Disclaimer filed on November 23rd, 2021 has been approved.
Response to Arguments
Applicant’s arguments see Remarks, pages4-7, filed on September 24th, 2021, with respect to claims 17-31 have been fully considered and are persuasive.  The rejections of claims 17-31 have been withdrawn. 
Allowable Subject Matter
Claims 17-31 are allowed and renumbered as 1-15.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments are persuasive as pointed out in the Remarks such as prior arts of record failed to disclose “receiving, from a first user, a change to a software system under development from a first user; calculating, based upon success of prior changes received from the first user, a merit score for the first user; comparing the merit score for the first user with a merit threshold for the software system under development; determining that the merit score for the first user complies with the merit threshold; and accepting, responsive to the determining, the change from the first user 
In addition, the closest prior art of record, Swierc et al. (US Publication No. 20160034270), discloses techniques that use to perform diagnosis of build failures, identifying potential breaking change collections, and possibly also restoring a working state of the software by rolling back the breaking changes. However, Swierc fails to teach or fairly suggest the above claimed features as recited in as such a manner in independent claims 17, 22, and 17, thus all pending claims are allowed over prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        December 4th, 2021